DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Van Vaals et al. (US 6064206 A, hereinafter “Vaals”)
Ookawa et al. (US 20120001635 A1, hereinafter “Ookawa”) 
Kojima (US 5999204 A, hereinafter “Kojima”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Vaal teaches a method for correcting image data acquired by a magnetic resonance device (Vaal col. 2 lines 11-41, col. 4 lines 1-12, fig. 1, where Vaals teaches a method, system for correcting acquired magnetic resonance image data), the method comprising:
acquiring, by the magnetic resonance device, first navigator data (Vaals col. 2 lines 11-67, where Vaal teaches obtaining a first Navigator signal);
acquiring, by the magnetic resonance device, image data (Vaals col. 2 lines 11-67, col. 3 lines 1-31, where Vaal teaches acquiring magnetic resonance image data using the magnetic resonance device);
acquiring, by the magnetic resonance device, second navigator data (Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1—12, where Vaals teaches acquiring a second navigator signal using a second navigator pulse sequence);
(Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1—12, col. 5 lines 5-27, lines 44-67, col. 6 lines 16-24, where Vaals teaches determining temperature values of a magnetic resonance device); and
correcting the image data using the first navigator data, the second navigator data, and the temperature values (Vaals col. 2 lines 11-67, col. 3 lines 1-31, col. 3 lines 57-60, col. 4 lines 1-12, col. 5 lines 5-27, lines 44-67, col. 6 lines 16-24, col. 7 line 44- col. 8 lines 10; where Vaals teaches correcting the image data using the first navigator data, the second navigator data and the temperature of the temperature values of the object inside the magnetic device).
	Vaals fails to explicitly teach if the temperature determined is the temperature of the magnetic resonance device.
However Ookawa, in the same line of endeavor teaches an MRI apparatus includes a temperature measuring unit, a data storing unit, a pulse setting unit and an imaging unit.  The temperature measuring unit measures a temperature of a gradient magnetic field coil unit at least two times (Ookawa abstract [0023]-[0025], [0030], figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to determine the temperature of the magnetic resonance device by measuring the temperature of the coil since the coil is well-known to provide good measurement of the temperature of the magnetic resonance device and/or the object inside the magnetic resonance system
The combination above fails to teach 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.